*465Opinion by
Mollison, J.
When the case was originally called for trial, plaintiff’s witness identified some of the articles in question as having been carved or cast in .Italy by or under the supervision of an artist from models which had been originally made in the United States or in Italy by a sculptor. At a subsequent hearing, it was stipulated that the merchandise concerning which the witness had testified “consists in fact of works of art, that is, copies of statuary valued at not less than $2.50 each.” On the record presented, the claim of the plaintiff was sustained.